Citation Nr: 0938036	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  00-14 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected lumbar spine disability, currently 
evaluated 40 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The Veteran had three periods of active duty in the United 
States Army: from November 1985 to December 1985, from 
January 1988 to June 1988 and from November 1990 to August 
1991.

Service connection was granted for back strain in June 1992.  
A 20 percent disability rating was assigned, effective 
September 1, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Providence, Rhode Island.  Specifically, the Veteran is 
appealing a June 1998 rating decision which increased the 
rating assigned his service-connected low back disability to 
40 percent disabling, and an April 2005 rating decision which 
denied his claim for TDIU.  

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing which was conducted at the 
Providence RO in April 2006.  A transcript of the hearing is 
associated with the Veteran's VA claims folder.

The claims were remanded by the Board in August 2005 and July 
2006 for further evidentiary and procedural development.  In 
August 2009, the VA Appeals Management Center issued a 
supplemental statement of the case which continued to deny 
the Veteran's claims.  The Veteran's claims folder has been 
returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is currently 
manifested by complaints of chronic low back pain, with 
objective findings of mild limitation of motion, tenderness 
to the low back and occasional spasm which has since 
resolved.  There is no evidence of recurring attacks, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc.

2.  The competent medical evidence does not show that the 
Veteran's service-connected lumbar spine disability is so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.

3.  The Veteran's sole service-connected disability is the 
lumbar spine disability, rated 40 percent disabling.  

4.  The medical and other evidence of record does not 
demonstrate that the Veteran's service-connected lumbar spine 
disability, alone, renders him unable to secure or follow a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 40 percent for the service-connected lumbar spine 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5292, 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242 
(2008).

2.  Application of extraschedular provisions is not warranted 
in this case. 
38 C.F.R. § 3.321(b) (2008).

3.  The criteria for TDIU have not been met.  38 U.S.C.A. § 
1155 (West 2002); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an increased disability rating for his 
service-connected back disability.  He also seeks TDIU.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  
The issues on appeal will ten be analyzed and a decision 
rendered.
Stegall concerns

As was alluded to in the Introduction, the Board remanded 
this case in August 2005 and July 2006.  

In the August 2005 remand, the Board instructed the agency of 
original jurisdiction (AOJ) to clarify whether the Veteran 
wanted a personal hearing at the RO.  As noted in the 
Introduction, the Veteran testified before the undersigned at 
the RO in April 2006.   

In the July 2006 remand, the Board instructed the AOJ to 
obtain updated VA outpatient records identified by the 
Veteran.  The issues on appeal were then to be readjudicated.  
Updated VA outpatient records were subsequently associated 
with the Veteran's VA claims file in conformity with the 
Board's remand instructions, and the AMC readjudicated the 
claims in the August 2009 SSOC.  

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal. 

The Veteran was informed of the relevant law and regulations 
pertaining to his increased rating claim in a letter from the 
AMC dated August 11, 2007, which informed him that "the 
evidence must show that your service-connected disability has 
gotten worse."  See the August 11, 2007 letter at page 7.  A 
letter from the RO dated November 15, 2004 also informed the 
Veteran that in order to be awarded TDIU the evidence must 
show "that your service-connected disability or disabilities 
are sufficient, without regard to other factors, to prevent 
you from performing the mental and/or physical tasks required 
to get or keep substantially gainful employment."  See the 
November 15, 2004 letter at page 6.  

Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claims and was advised of the 
provisions relating to the VCAA in the above-referenced 
letters, as well as additional letters from the RO dated May 
21, 2001 and November 9, 2004 and an additional letter from 
the AMC dated August 22, 2006.  

Specifically, the Veteran was advised in the letters that VA 
is responsible for obtaining relevant records from any 
Federal agency, including records kept by VA Medical Centers 
and the Social Security Administration.  The May 2001 letter 
indicated that records from the VA Medical Centers (VAMCs) in 
Boston and Providence had been associated with the claims 
folder.  The August 2006 letter indicated that update records 
from the VA medical facilities in Providence, Jamaica Plain, 
West Roxbury and Worcester had been requested on his behalf.  
The Veteran was also advised in the letters that a VA 
examination would be scheduled if necessary to decide his 
claims.  With respect to private treatment records, the 
letters informed the Veteran that VA would make reasonable 
efforts to obtain relevant records not held by any Federal 
agency.  Included with the May 2001 and November 15, 2004 
letters were copies of VA Form 21- 4142, Authorization and 
Consent to Release Information, and the Veteran was asked in 
the May 2001 letter to complete this release so that VA could 
obtain private treatment records on his behalf.  The letters 
also informed the Veteran that for records he wished for VA 
to obtain on his behalf he must provide enough information 
about the records so that VA can request them from the person 
or agency that has them.  

The Veteran was provided with language satisfying the "give 
us everything you've got" requirement formerly contained in 
38 C.F.R. § 3.159(b) in the November 2004 VCAA letter.  See 
the November 15, 2004 letter at page 2.  However, the Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments [which apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008], among other 
things, removed the notice provision requiring VA to request 
the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Veteran was provided specific notice of the Dingess 
decision in the above-referenced August 2006 and August 2007 
letters from the AMC, as well as an additional letter from 
the RO dated March 27, 2006, all of which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The Veteran was also advised in 
the letters as to examples of evidence that would be 
pertinent to a disability rating, such as on-going treatment 
records, recent Social Security determinations and statements 
from employers as to job performance and time lost due to 
service-connected disabilities.  

With respect to effective date, the Dingess letters 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letters as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted, and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the Veteran has received proper notice pursuant 
to the Court's Dingess determination.  

The Board has also considered the Court's decision in 
Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), which held that for an increased 
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores at 43-44.

The Board observes that the Veteran has not been furnished 
with notice as outlined by Vazquez-Flores v. Peake.  However, 
the essential fairness of the adjudication was not affected 
because the Veteran had actual knowledge of what was 
necessary to substantiate his increased rating claim.  During 
the April 2006 hearing, the Veteran discussed with the 
undersigned Veterans Law Judge how his back disability had 
increased in severity and the effect that increase had on his 
employment and daily life, as well as the reasons he met the 
evidentiary burdens necessary to allow for the grant of his 
increased rating claim.  See the April 2006 hearing 
transcript, pages 7-10; 14-23.  It is therefore clear that 
the Veteran was aware of the applicable schedular standards.  
Accordingly, due to the content of the notice given and the 
Veteran's actual knowledge, the Board finds that the Veteran 
has received appropriate VCAA notice to include as 
contemplated by the Court in Vazquez-Flores.  

The Board adds that the Court's decision in Vazquez-Flores 
was recently vacated by the United States Court of Appeals 
for the Federal Circuit.  See Vazquez-Flores v. Shinseki, 
2009 WL 2835434 (Fed.Cir.).

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

The Veteran was not initially provided notice of the VCAA 
prior to the initial adjudication of his claims which was by 
rating decision in June 1998 and April 2005.  The Board is of 
course aware of the Court's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which appears to stand for 
the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Since the VCAA was not 
enacted until November 2000, furnishing the Veteran with VCAA 
notice prior to the adjudication in June 1998 was clearly 
both a legal and a practical impossibility.  Indeed, VA's 
General Counsel has held that the failure to do so under such 
circumstances does not constitute error.  See VAOGCPREC 7-
2004.  

Crucially, following the issuance of the May 2001, November 
9, 2004, November 15, 2004, March 2006, August 2006 and 
August 2007 letters, the Veteran was allowed the opportunity 
to present evidence and argument in response.  The Veteran's 
claims were then readjudicated in the August 2009 SSOC.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim].  Thus, any VCAA notice 
deficiency has been rectified, and there is no prejudice to 
the Veteran in proceeding to consider his claims on the 
merits.  The Veteran has pointed to no prejudice resulting 
from the timing of the VCAA notice.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained the Veteran's service 
treatment records, and VA and private outpatient records.  
The Veteran was also afforded VA examinations in August 1996, 
January 1998, September 1999, February 2001, and February 
2004.  The reports of these examinations reflect that the 
examiners reviewed the Veteran's past medical history, 
recorded his current complaints, conducted appropriate 
physical examinations and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of 
record.  The Board therefore concludes that the examinations 
are adequate for rating purposes.  See 38 C.F.R. § 4.2 
(2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  

The Board observes that all due process concerns have been 
satisfied.                   See 38 C.F.R. § 3.103 (2008).  
The Veteran has been accorded the opportunity to secure the 
service of a representative and to present evidence and 
argument in support of his claims.  As noted in the 
Introduction, he testified before the undersigned in April 
2006.

Accordingly, the Board will proceed to a decision.

1.  Entitlement to an increased disability rating for a 
service-connected lumbar spine disability, currently 
evaluated 40 percent disabling.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 
38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4.  

Specific rating criteria

During the pendency of this appeal the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  See 68 Fed. Reg. 51, 
454-51, 458 (Aug. 27, 2003).  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the Veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  

VA's Office of General Counsel has determined that the 
amended rating criteria can be applied only for the period 
from and after the effective date of the regulatory change.  
The Board can apply only the former regulation to rate the 
disability for periods preceding the effective date of the 
regulatory change.  However, the former rating criteria may 
be applied prospectively, beyond the effective date of the 
new regulation.  See VAOPGCPREC 3-2000.

The Veteran has been provided with both the former and the 
current regulatory criteria.  The increased rating claim was 
readjudicated under the current schedular criteria in the 
April 2004 SSOC.  The Veteran has submitted written 
statements subsequent to the April 2004 SSOC; they did not 
indicate that there was any additional information or 
evidence to submit other than that which has already been 
obtained.  Therefore, there is no prejudice to the Veteran in 
the Board adjudicating the claim.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The relevant diagnostic code for rating degenerative 
arthritis, Diagnostic Code 5003, has remained essentially 
unchanged.  Diagnostic Code 5003 specifies that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
In the absence of limitation of motion, a 10 percent rating 
may be assigned.

(i.)  The former schedular criteria

Under former Diagnostic Code 5292, severe limitation of 
motion of the lumbar spine warrants a 40 percent rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 
26, 2003).

Diagnostic Code 5293, effective prior to September 23, 2002, 
provided a 60 percent rating for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  A 40 percent rating was 
warranted for severe intervertebral disc syndrome, with 
recurrent attacks with intermittent relief.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (prior to September 23, 2002).

Under Diagnostic Code 5293, effective September 23, 2002 to 
September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least six weeks during the past 12 months warrant a 60 
percent evaluation.  Incapacitating episodes having a total 
duration of at least four weeks but less than 6 weeks during 
the past 12 months warrant a 40 percent evaluation.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (from September 
23, 2002 to September 25, 2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.

This rating criteria was essentially unchanged, although 
renumbered, when the new rating formula for rating 
disabilities of the spine became effective September 26, 
2003.  The criteria effective as of that date will be set 
forth below.

(ii.)  The current schedular criteria

With respect to the current schedular criteria, all lumbar 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria, the General 
Rating Formula for Diseases and Injuries of the Spine. 
See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2008).

General Rating Formula for Diseases and Injuries of the Spine

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  This formula encompasses 
current Diagnostic Code 5243 [intervertebral disc syndrome].

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (effective 
from September 26, 2003).  

The current schedular rating criteria instructs to evaluate 
intervertebral disc syndrome either under the general rating 
formula for diseases and injuries of the spine or under a 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (in pertinent part):

A 60 percent disability rating is warranted with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

A 40 percent disability rating is warranted with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective from 
September 26, 2003).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2008).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2008).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  38 C.F.R. § 4.45 (2008).

Analysis

Assignment of diagnostic code

The Veteran's service-connected lumbar spine disability is 
currently rated under the General Rating Formula for Diseases 
and Injuries of the Spine.  The RO also considered the 
Veteran's claim under former Diagnostic Codes 5293 
[intervertebral disc syndrome] and 5295 [lumbosacral strain].  
See the June 1998 rating decision and the July 2000 SOC.

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

(i.)  The former schedular criteria

The Veteran was diagnosed by the August 1996 and January 1998 
VA examiners with lumbar spine strain.  However, after a 
review of the evidence pertaining to the Veteran's service-
connected lumbar spine disability, the Board believes that 
rating the Veteran under former Diagnostic Code 5295, lumbar 
spine strain, is inappropriate.  The Veteran does not 
demonstrate lumbar symptomatology compatible with the 
criteria listed under Diagnostic Code 5295 other than painful 
motion, which is contemplated in Diagnostic Code 5292.  
Moreover, employment of former Diagnostic Code 5295, which 
has a maximum rating of 40 percent, would not allow for 
assignment of an increased disability rating. 

The medical evidence of record, which will be discussed in 
greater detail below, indicates that the Veteran's service-
connected low back disability manifests primarily as back 
pain and limitation of motion, which is more compatible with 
the criteria listed under former Diagnostic Code 5292.  
Moreover, X-ray studies taken in February 2001 and during the 
February 2004 VA examination demonstrate the presence of 
degenerative arthritis related to the service-connected 
lumbar spine disability, and all five VA examination reports 
noted the Veteran's complaints of severe back pain.  The 
Board therefore believes that rating the Veteran under former 
Diagnostic Code 5292 [spine, limitation of motion of, lumbar] 
is appropriate. 

The Board will also rate the Veteran under former Diagnostic 
Code 5293 [intervertebral disc syndrome] based on complaints 
of neuropathic type symptoms. 

(ii.) The current schedular criteria

As was noted above, intervertebral disc syndrome may be 
alternatively rated under the Formula for rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  This 
formula, however, requires incapacitating episodes, with bed 
rest as prescribed by a physician.  In this case, there is no 
medical evidence anywhere of record of physician-prescribed 
bed rest or a period of acute signs and symptoms requiring 
treatment by a physician.  The Veteran's service-connected 
lumbar spine disability accordingly will be rated using only 
the General Rating Formula for Diseases and Injuries of the 
Spine.



	(CONTINUED ON NEXT PAGE)





Schedular rating

(i.) The former schedular criteria

Former Diagnostic Code 5292

As detailed in the law and regulations above, 40 percent is 
the maximum rating available under Diagnostic Code 5292.  

Former Diagnostic Code 5293

Under the former version of the rating schedule, to warrant a 
60 percent disability rating on the basis of intervertebral 
disc syndrome, the evidence must show pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and with little intermittent relief.  Sixty percent is 
the maximum disability rating under Diagnostic Code 5293.

There is no objective medical evidence of "persistent 
symptoms compatible with sciatic neuropathy."  To the extent 
the Veteran has complained of occasional pain radiating into 
the lower extremities and left upper extremity, no specific 
neurologic impairment or resulting functional loss has been 
identified in the evidence.  On the contrary, the August 1996 
VA examiner found there was "no evidence of radiation in any 
direction which includes sciatic distribution radiation."  A 
January 1998 CT scan showed no spinal stenosis, disc 
herniation or nerve root impingement and January 2002 and 
April 2003 MRIs were negative for neurological impairment.  
February 1998 and December 1999 EMG studies were normal, with 
no signs of radiculopathy, compression neuropathy or 
myopathy.  An April 2002 VA outpatient record notes "no 
clinical radiculopathy."  Indeed, Veteran noted that 
although he occasionally experienced back pain radiating into 
his shoulder, he did not feel it was an active problem at the 
time of the February 2004 VA examination.  

Moreover, on VA examination in August 1996, January 1998, 
September 1999, February 2001 and February 2004 and VA 
outpatient records dated in May 1997, June 1999, November 
2000, March 2001, September 2001, October 2001, November 
2001, January 2002, February 2002, April 2002, August 2002, 
March 2003, April 2003, November 2003, August 2004, June 2005 
and March 2006, motor, sensory and reflex testing was normal 
[though deep tendon reflexes were "slightly diminished" at 
the ankles in January 1998 and absent in the right ankle in 
September 1999, such appears to have resolved].  The August 
1996 VA examiner further noted "[t]here is no neurological 
deficit," VA outpatient records dated in December 1996, 
August 2004, and November 2004 note "neuro intact" and 
"nonfocal."

Moreover, no bladder or bowel dysfunction has been 
identified.  The Veteran specifically denied bladder or bowel 
problems in July 2001, August 2002, November 2003 and August 
2004 VA outpatient treatment records and during the February 
2004 VA examination.  

Characteristic pain has been demonstrated in the evidence.  
Pursuant to former Diagnostic Code 5293, however, such pain 
must be accompanied by demonstrable muscle spasm.  See Melson 
v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive 
"and" in a statutory provision meant that all of the 
conditions listed in the provision must be met].  The medical 
evidence is negative for demonstrable muscle spasm.  The 
August 1996 VA examiner noted he did not detect any spasm 
upon physical examination.  The January 1998 and September 
1999 VA examination reports and June 1998, June 1999 and 
February 2001 VA and private outpatient records indicate the 
presence of lumbar spine spasm.  However, an April 1998 VA 
outpatient record notes "no muscle spasm in back at 
present."  Moreover, there was no evidence of back spasm 
during the February 2001 VA examination, with the examiner 
indicating that "grossly his back is normal."  Despite the 
Veteran's complaints of continuous spasms, VA outpatient 
records dated in September 2001, October 2001, November 2001, 
January 2002, April 2002, August 2002, March 2003, April 
2003, September 2003, August 2004, November 2004, June 2005 
and March 2006 are negative for objective evidence of back 
spasm upon physical examination.  The February 2004 VA 
examination report noted no spasm in the back.  In short, any 
muscle spasm objectively identified in January 1999, 
September 1999 and February 2001 has since resolved.  

There is also no indication of absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc.  As explained above the January 1998 CT scan, the 
February 1998 and December 1999 EMGs and the January 2002 and 
April 2003 MRIs are negative for any neurological findings 
such as sciatica or radiculopathy and neurological testing 
during the February 2004 VA examination was normal.  The 
February 2001 VA examiner noted "no disc disease as shown by 
CAT scan." 

Finally, there is no evidence that the Veteran's service-
connected lumbar spine disability caused "little 
intermittent relief."  Although the Veteran presented for 
treatment regularly over the course of the appellate period, 
there is medical evidence that there are psychosomatic 
factors associated with the lumbar spine disability, causing 
the Veteran to exaggerate his symptomatology.  The September 
1999 VA examiner observed that the Veteran presented with a 
"very peculiar" gait, which did not fit any pattern he had 
seen, and if anything, would aggravate the excruciating pain 
he claimed to manifest.  The examiner further noted:

I think there is a severe and definite 
psychosomatic problem.  I do not find any 
objective evidence to substantiate his 
clinical picture.  On the other hand, while 
I am not a psychiatrist, I think he has 
become dependent on his back problem for 
whatever benefits he can derive from it.  
Incidentally, also, again I am not a 
psychiatrist, but I think he has actually 
convinced himself that he has a great deal 
of pain.  In a normal person there would be 
no pain for the objective findings we 
encountered today. . . And so, in summary, I 
believe that he may believe that he is 
having this pain, and he may even feel it, 
but I can find no reason to objectively 
substantiate this picture.  

Moreover, there are various references to the Veteran 
exercising throughout the claims folder, which is in 
contradiction to his subjective complaints of excruciating 
and immobilizing pain.  Indeed, in VA outpatient notes dated 
in March 2000, September 2000, March 2001, July 2001, October 
2001, April 2002, and August 2002, the Veteran was advised to 
walk 1-2 miles per day, 4-5 times per week.  
The Veteran reported to the February 2004 VA examiner that he 
"is able to walk and ride his bike.  He tries to be as 
active as possible."  An August 2004 VA outpatient record 
notes the Veteran walks and rides his bicycle 3 times per 
week.  The Veteran testified that he engaged in exercises to 
stretch his back on a daily basis.  See the April 2006 
hearing transcript, page 18.

The Board acknowledges the Veteran's testimony as to use of a 
TENS unit and back brace.  See the April 2006 hearing 
transcript at page 16.  However, the Board has already 
extensively detailed the lack of credibility as to his pain 
presentation, which brings his need for these devices into 
question.  Significantly, during the most recent February 
2004 VA examination the Veteran's gait was described as 
"grossly normal" and he did not evidence any difficulty 
performing orthopedic maneuvers. 

In short, there is little evidence which suggests the 
Veteran's lumbar spine disability has met any of the criteria 
for pronounced intervertebral disc syndrome.  To the extent 
that the Veteran himself has described severe pain and 
assorted neurological symptoms, the Board finds his 
statements to be lacking credibility in light of the 
objective physical findings, as well as the observations of 
the September 1999 VA examiner which indicate that the 
Veteran is deliberately exaggerating his symptom 
presentation.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) [in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole].  
Accordingly, a disability rating in excess of 40 percent is 
not warranted under former Diagnostic Code 5293.



(ii.) The current schedular criteria

Under the current schedular criteria, to warrant a 50 percent 
disability rating under the General Rating Formula for 
Diseases and Injuries of the Spine, the Veteran must show or 
ankylosis of the thoracolumbar spine.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)].  During the February 2004 VA examination, the Veteran 
was able achieve 60 degrees of flexion, 
20 degrees of extension, 15 degrees of lateral flexion 
bilaterally and 30 degrees of rotation bilaterally.  It is 
thus manifest that the Veteran's lumbar spine is not 
immobile.  

Accordingly, the Veteran's service-connected lumbar spine 
disability does not warrant a 50 percent or higher percent 
rating under the General Rating Formula for Diseases and 
Injuries of the spine. 

The Board reiterates that there is no evidence of bowel or 
bladder involvement, 
or of any other neurological impairment which could be 
separately rated. 

Based on this record, and for reasons stated above, the Board 
finds that the Veteran is not entitled to an increased 
disability rating under the current schedular criteria.

DeLuca consideration

In evaluating the Veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2008).  See DeLuca, supra.  
 
With respect to the former schedular criteria, the Veteran 
has complained of severe low back pain, and he has described 
how his back pain has caused him substantial functional loss 
and industrial impairment.  See, e.g., the Veteran's May 23, 
2001 statement.  However, there is no objective medical 
evidence that such symptomatology warrants the assignment of 
additional disability.  

Although the Veteran had some loss of lumbar spine motion 
during the August 1996 VA examination, he was able to achieve 
45 degrees of forward flexion and 5 degrees of extension with 
pain and normal lateral flexion and rotation, and the 
examiner made no indication of any weakness, fatigability, or 
incoordination on movement.  Subsequent evaluations have not 
indicated that DeLuca factors are present.  The Board has 
already detailed that the objective findings during the 
September 1999 VA examination are not reliable, as the 
Veteran appeared to be exaggerating his low back 
symptomatology.  

As was noted above, there was 60 degrees of flexion at the 
time of the February 2004 VA examination, extension to 20 
degrees, lateral flexion to 15 degrees bilaterally and 
rotation to 30 degrees bilaterally.  Significantly, the 
examiner indicated that the Veteran had some "mild 
limitations in range of motion secondary to pain, however 
with regard to forward flexion the veteran had no limitations 
in forward flexion when he was stress tested."  The examiner 
did not report any weakness, fatigability, or incoordination 
on movement.  

The medical evidence, taken as a whole, demonstrates little 
if any symptomatology which would allow for the assignment of 
additional disability under DeLuca. 

Under the current schedular criteria, as explained above, a 
higher schedular rating is not available in the absence of 
unfavorable ankylosis.  The medical and other evidence of 
record, including most recent February 2004 VA examination 
report, does not suggest that any loss of function caused by 
pain amounts to immobility of the lumbar spine.  

Thus, there is no basis on which to assign a higher level of 
disability based on 38 C.F.R. §§ 4.40 and 4.45 under either 
the former or the current schedular criteria. 

Hart consideration

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.

The RO has in fact staged disability ratings for the 
Veteran's lumbar spine disability.  A 20 percent disability 
rating was in effect from September 1, 1991, the day after he 
left military service, until December 11, 1997, the date he 
filed his claim for an increased rating; and 40 percent 
thereafter.

The Veteran filed his claim for an increased disability 
rating for his service-connected lumbar spine disability on 
December 11, 1997.  Therefore, the relevant time period under 
consideration is from December 11, 1996 to the present.  
After a careful review of the record the Board can find no 
evidence to support a finding that the Veteran's lumbar spine 
disability picture was more or less severe during the appeal 
period.  Accordingly, a 40 percent disability rating is 
assigned for the lumbar spine disability from December 11, 
1996 forward.  To that extent only, the appeal is granted.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical. 
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008); see also Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

The RO adjudicated the matter of the Veteran's entitlement to 
an extraschedular rating in the June 1998 rating decision and 
July 2000 SOC.  Accordingly, the Board will address the 
possibility of the assignment of an extraschedular rating for 
the increased disability rating at issue.

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

Even accepting for the sake of argument the Veteran's 
contention that his reported symptoms of constant 
debilitating pain constitute an exceptional disability 
picture and that the schedular evaluation is somehow 
inadequate, the Board notes that referral for extraschedular 
remains unwarranted as the third Thun criterion is not met.  
Specifically, there is no showing of marked interference with 
employment or frequent periods of hospitalization.  

With respect to periods of hospitalization, there have been 
none during the appellate period.  [The Board observes that 
the Veteran visited the emergency room in February 2001 for 
back pain but was not hospitalized at that time].

Turning to marked interference in employment, there is no 
indication, aside from the Veteran's assertion that he is 
completely disabled, that there has been marked interference 
in the Veteran's employment due to the service-connected 
lumbar spine disability beyond that contemplated in the 
schedular criteria.  As has been discussed above, the 
objective manifestations of the Veteran's disability amount 
to some limitation of motion, possibly voluntary.  There is 
evidence that the Veteran is physically active when he 
chooses to be.  The Board has discounted as incredible the 
Veteran's reports of excruciating pain in light of lack of 
objective findings upon physical examination, as well as the 
September 1999 VA examiner's assessment that psychiatric 
factors are present.

While employment may be made more difficult by the Veteran's 
back disability, this alone does not present an exceptional 
or unusual disability picture and is not reflective of any 
factor which takes the Veteran outside of the norm. 
Any occupational impairment is specifically contemplated in 
the 40 percent rating which is currently assigned.  See Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

The Board therefore determines that referral of the case for 
extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
Veteran's claim of entitlement to an increased disability 
rating for his service-connected lumbar spine disability.  
The benefit sought on appeal is accordingly denied.

2.  Entitlement to TDIU.

Pertinent law and regulations

TDIU - in general

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2008).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2008).

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  See 38 C.F.R. § 4.16(a) (2008).
The Court noted the following standard announced by the 
Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 
(8th Cir. 1975):

        It is clear that the claimant need not be a total 
'basket case' before 
        the courts find that there is an inability to engage in 
substantial gainful 
        activity.  The question must be looked at in a practical 
manner, and mere 
        theoretical ability to engage in substantial gainful 
employment is not a 
        sufficient basis to deny benefits.  The test is whether 
a particular job is 
        realistically within the physical and mental 
capabilities of the claimant.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  In a pertinent precedent decision, 
the VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  See VAOPGCPREC 75-91. 

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.
See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2008).

Schedular basis

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  See 38 C.F.R. § 4.16(a) (2008).  

Extraschedular basis

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321.

Analysis

As has been discussed in the law and regulations section 
above, TDIU may be awarded on either a schedular basis or an 
extraschedular basis.  As explained immediately below, in 
this case only the extraschedular basis need be considered.

The Veteran is service-connected for the lumbar spine 
disability, rated 40 percent disabling.  There are no other 
service-connected disabilities.  Accordingly, as the sole 
service-connected disability is not ratable at 60 percent or 
more, he does not meet the criteria for consideration of TDIU 
on a schedular basis.  See 38 C.F.R. § 4.16(a) (2008).

In accordance with 38 C.F.R. § 4.16(b), the Board has 
considered whether the veteran's claim for a total rating 
based on unemployability due to service-connected disability 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1) (2008).

At the outset of its discussion, the Board incorporates by 
reference its above analysis of the severity of the Veteran's 
service-connected back disability, which is his only service-
connected disability.  As discussed above, the evidence of 
record, taken as a whole indicates that the back disability, 
objectively, is manifested by some pain and limitation of 
motion.  Fore reasons which have already been discussed, the 
Board has discounted the Veteran's subjective reports of 
excruciating, debilitating back pain.

The Veteran's employment history reflects that he previously 
held jobs as a commercial cleaner, a truck unloader at a 
medical waste disposal company, a security guard, and an 
automobile parts delivery person.  See the April 2006 hearing 
transcript, pages 9-15.  At the time of the April 2006 
hearing he was still employed as a delivery person, and 
specifically testified that he was comfortable at his new job 
and had not taken off much time from it.  Id. at 15.  

The Veteran's main contention is that his lumbar spine 
disability has caused him to quit his position as a security 
guard and take a pay cut.  Id. at 26.  However, as was 
discussed above in connection with the increased rating 
claim, the evidence reflects that the Veteran's non service-
connected psychiatric disability factors into the Veteran's 
unemployability.  In particular, with respect to his 
employment as a security guard the Veteran presented for a 
vocational analysis and employability assessment with C.B., 
M.Ed., in August 2000.  C.B. reviewed the Veteran's claims 
file and recorded his employment history.  C.B.'s ultimate 
conclusion was that the Veteran's non service-connected 
psychiatric problems in conjunction with the service-
connected low back disability rendered him unemployable.  He 
concluded that "Given his documented explosive personality 
disability - and documented prior suicidal and homicidal 
ideation - I strongly maintain that he is unsuited for 
security guard work . . . ."  In an August 2001 outpatient 
record, the Veteran seems to acknowledge that other factors 
play into his unemployability, as he commented that he 
stopped work as a security guard for "numerous reasons." 

The Veteran reported to the February 2004 VA examiner that he 
was working delivering car parts for 35 hours per week.  He 
informed the examiner of his belief that he could not work 
any longer as a security guard due to lower back problems.  
The examiner did not conclude the Veteran was unable to 
secure and follow a substantially gainful occupation as a 
result of the service-connected disability.  Indeed, she 
described the Veteran's limitation of lumbar spine motion as 
"mild" and noted that stress testing seemed to relieve his 
loss of flexion.  

To the extent the Veteran argues that his service-connected 
lumbar spine disability is causing his claimed 
unemployability, it is now well settled that law persons, 
such as the Veteran, are not competent sources of medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions] 

In short, the medical and other evidence of record indicates 
that the Veteran's lumbar spine disability is productive of 
symptoms which can be said to interfere with his 
employability.  However, the evidence does not demonstrate 
that the service-connected lumbar spine disability, alone, 
renders him unable to secure or follow a substantially 
gainful occupation.   Moreover, as detailed in the 
extraschedular rating discussion for the Veteran's increased 
rating claim, there is no evidence of an exceptional or 
unusual clinical picture, or of any other factor which would 
allow for the assignment of an extraschedular rating such as 
frequent hospitalizations.  Accordingly, referral of this 
issue for consideration of an extraschedular rating is not 
warranted.  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for TDIU.  The benefit sought on appeal 
is accordingly denied.


ORDER
Entitlement to an increased rating for the service-connected 
lumbar spine disability is denied.
 
Entitlement to TDIU is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


